UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1939


RONY ESTUARDO GUDIEL POLANCO,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 9, 2021                                          Decided: March 16, 2021


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rony Estuardo Gudiel Polanco, Petitioner Pro Se. Nelle Montgomery Seymour, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rony Estuardo Gudiel Polanco, a native and citizen of Guatemala, petitions for

review of an order of the Board of Immigration Appeals (Board) summarily dismissing his

appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(A) (2020). For the reasons set forth below,

we deny the petition for review.

      The Board may summarily dismiss any appeal in which a party “fails to specify the

reasons for the appeal on Form EOIR-26 or Form EOIR-29 (Notices of Appeal) or other

document filed therewith.” Id. Additionally, 8 C.F.R. § 1003.3(b) (2020) provides:

      Statement of the basis of appeal. The party taking the appeal must identify
      the reasons for the appeal in the Notice of Appeal (Form EOIR-26 or Form
      EOIR-29) or in any attachments thereto, in order to avoid summary dismissal
      pursuant to § 1003.1(d)(2)(i). The statement must specifically identify the
      findings of fact, the conclusions of law, or both, that are being challenged. If
      a question of law is presented, supporting authority must be cited. If the
      dispute is over the findings of fact, the specific facts contested must be
      identified. Where the appeal concerns discretionary relief, the appellant must
      state whether the alleged error relates to statutory grounds of eligibility or to
      the exercise of discretion and must identify the specific factual and legal
      finding or findings that are being challenged.

Id.

      Based on our review of the record, we conclude that the Board was justified in

summarily dismissing Gudiel Polanco’s appeal and that no abuse of discretion occurred.

See Esponda v. U.S. Att’y Gen., 453 F.3d 1319, 1321 (11th Cir. 2006) (setting forth

standard of review). When asked to list the reasons for his appeal on Form EOIR-26,




                                             2
Gudiel Polanco provided only one general, conclusory sentence. * He did not dispute any

of the immigration judge’s specific factual findings or raise any legal challenges with

supporting authority. See 8 C.F.R. § 1003.3(b). The Board was “left to reconstruct the IJ

proceedings, infer factual error without knowledge of what precise error [wa]s complained

of, and build the legal analysis from only general statements of legal conclusion.” Rojas-

Garcia v. Ashcroft, 339 F.3d 814, 821 (9th Cir. 2003).

       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




       *
         Gudiel does not challenge the Board’s refusal to accept his untimely brief. Any
such challenges are now waived. See 4th Cir. R. 34(b) (limiting appellate review to issues
raised in informal brief); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (noting
importance of Rule 34(b)).

                                            3